SUPPLEMENT DATED JUNE 7, 2012 TO PROSPECTUS DATED MAY 1, 2006 FOR FUTURITY ISSUED BY SUN LIFE ASSURANCE COMPANY OF CANADA (U.S.) SUN LIFE OF CANADA (U.S.) VARIABLE ACCOUNT F This supplement contains information regarding a change to an investment option that is available under your Contract. Effective on November 1, 2012, the name of the following investment option will be changed. Old Name New Name Legg Mason Western Asset Variable Strategic Bond Portfolio Western Asset Variable Strategic Bond Portfolio PLEASE RETAIN THIS SUPPLEMENT WITH YOUR PROSPECTUS FOR FUTURE REFERENCE.
